UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1252



CARL BENIT COOPER,

                                              Plaintiff - Appellant,

          versus


PINKERTON SECURITY, et al; ANDREW JOHN SAVAGE,
III, Esquire; EDUARDO KELVIN CURRY, Esquire;
MICHAEL S. SEEKINGS,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:06-cv-01448-CMC)


Submitted:   September 17, 2007           Decided:   October 9, 2007


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl Benit Cooper, Appellant Pro Se. Robert Holmes Hood, HOOD LAW
FIRM, Charleston, South Carolina; John A. Massalon, WILLS &
MASSALON, Charleston, South Carolina; Joseph Rutledge Young, III,
DUFFY & YOUNG, LLC, Charleston, South Carolina; Eduardo Kelvin
Curry, CURRY, CURRY & COUNTS, Charleston, South Carolina; Timothy
William Bouch, LEATH, BOUCH & CRAWFORD, LLP, Charleston, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Carl Benit Cooper appeals a district court order and

judgment adopting the magistrate judge’s report and recommendation

and dismissing his claim of a conspiracy among several parties

ultimately resulting in his criminal convictions. We have reviewed

the record and the district court’s order and affirm for the

reasons cited by the district court.   See Cooper v. Pinkerton, No.

4:06-cv-01448-CMC (D.S.C. Feb. 27, 2007).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -